Citation Nr: 0005890	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  92-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  In March 1993 and June 1999, the Board 
remanded the veteran's claim for further development.

In or about March 1995, the Board informed the veteran that 
two former employees of the Board may have tampered with 
records contained in some veterans' claims files during and 
after June 1988, that the veteran's appeal had been handled 
by one of those employees and that the veteran had the right 
to inspect his claims file to independently determine whether 
it had been subject to tampering.  An outline of the 
veteran's rights and procedures for additional action were 
included.  The veteran did not respond to the letter.  
Accordingly, the Board will proceed on the record in this 
case with respect to the issue that is before it.

Further, while on his October 1990 substantive appeal, the 
veteran checked yes to wanting to testify at a personal 
hearing at the RO and at a Board hearing, the RO's subsequent 
attempts to contact the veteran to clarify his wishes were 
unsuccessful.  In October 1994, the veteran's representative 
indicated that it no longer had a file on the veteran and a 
September 1999 report of contact documents that the 
representative had the same address for the veteran as was 
used with the returned mail.  As noted in the Board's June 
1999 remand, the duty to assist is not a one way street, and 
the veteran has some responsibility for providing information 
to complete the record, including timely notice of a change 
of address.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
In light of the veteran's failure to advise the RO of his 
current address, and considering the RO's repeated efforts to 
contact the veteran, the Board believes that the requirements 
of due process of law are satisfied and the issue on appeal 
is now ready for appellate consideration.
 
Finally, a June 1999 rating decision denied the veteran's 
claim of entitlement to service connection for residuals of a 
head injury, including a seizure disorder and, in July 1999, 
the RO issued a supplemental statement of the case that 
addressed the claim.  While an October 1999 statement from 
the veteran's representative objected to the RO's rating 
decision and may be construed as a notice of disagreement, 
see Manlincon v. West, 12 Vet. App. 238 (1999), a substantive 
appeal as to this matter is not associated with the claims 
file.  As such, the Board will confine its determination to 
the issue as set forth on the decision title page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by 
the RO. 

2. No competent evidence has been submitted to demonstrate 
that the veteran has a seizure disorder related to his 
period of military service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a seizure disorder.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a seizure 
disorder.  The legal question to be answered, initially, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  However, to that end, the Board remanded the 
veteran's claim in March 1993 and June 1999 for further 
development.  As will be explained below, the Board finds 
that the veteran's claim is not well grounded.

Factual Background

When examined for enlistment into service in August 1977, the 
veteran denied having a history of fainting spells or head 
injury and a neurologic abnormality was not reported on 
examination.  He was found qualified for active service.  

According to a July 1978 clinical summary, the veteran was 
admitted with a previous history of two to three suicide 
attempts and multiple unauthorized leaves from service.  He 
was newly married, experienced marital problems and ingested 
75 ASA (aspirin) tablets with caffeine.  The veteran was 
taken by ambulance, evidently had a convulsion en route to 
the hospital and had no previous history of convulsions.  His 
wife had a miscarriage one month earlier, the veteran felt 
that he was inadequate in relationship to his wife and 
constantly thought about suicide.  When initially examined, 
his head was atraumatic.  The veteran was admitted and 
transferred to the psychiatric ward where he improved with 
psychotherapy and was no longer suicidal.  His wife asked for 
a divorce and he was somewhat ambivalent about the 
relationship but showed no signs of psychosis or organicity.  
He tended to be somewhat histrionic and excitable and changed 
his history at several points on several occasions.  Further 
evaluation was recommended at a naval hospital.  The final 
diagnosis was suicide attempt, overdose of 75 ASA tablets, 
self-ingested.  

According to a neurology clinic consultation report dated in 
mid-July 1978, a sleep-deprived electroencephalogram (EEG) 
was performed because of the veteran's convulsion in the 
ambulance.  He was noted to have a past history of seizures 
with hyperventilation and his last attack was characterized 
as having loss of consciousness with generalized shaking.  
Provisional diagnoses were immature personality disorder and 
possible seizure disorder.  The test findings reflected a 
normal awake/drowsy/sleep deprived EEG.

A July 1978 Report of Medical Board describes the veteran's 
history of attempted suicide four weeks prior to admission by 
ingesting aspirin tablets.  At the time, the veteran was on 
unauthorized leave for the second time and gave a history of 
marital problems and problems with his command.  When 
examined upon admission to a naval hospital, the veteran was 
alert and cooperative with no evidence of psychosis or 
neurosis.  Physical examination findings were within normal 
limits.  He was hospitalized, underwent group and individual 
therapy and the final diagnosis was inadequate personality 
disorder, manifested by inadaptability, poor impulse control, 
poor judgment, social instability, lack of emotional stamina 
and ineffectual responses to emotional, social and the Navy's 
demands that existed prior to enlistment.  The veteran was 
assessed as unsuitable for further military service and 
discharged.

Post service, VA and private medical records, dated from 1980 
to 1993, are associated with the claims file.  In June 1980, 
the veteran was seen in a VA outpatient clinic with 
complaints of a two-year history of blackout spells that had 
increased in frequency.  He had a normal neurological 
examination and the examiner speculated that the veteran's 
passing out might be related to the veteran's drinking but 
further evaluation was recommended.  An August 1980 VA 
neurology clinic record shows that the veteran described 
tonic/clonic type blackouts and also blackouts associated 
with drinking alcohol.  He said he had an EEG in service and 
was started on barbiturates.  A September 1980 VA cranial 
computed tomography (CT) scan was reported normal.

According to October 1980 VA outpatient records, when first 
seen that month, the veteran appeared intoxicated and told a 
neurologist he was recently assaulted.  He had no headache, 
visual changes, weakness or numbness and there were no 
further blackouts or significant trauma.  He had a past 
history of overdosing but denied it now.  The assessment was 
probable Phenobarbital intoxication that was resolving.  
There was no evidence for trauma or focal neurological 
findings.  When seen in the neurology clinic two weeks later, 
he complained of spells that were thought most likely be a 
fugue.  

A November 1980 private hospital record indicates that the 
veteran reported being assaulted and hit over the head with 
loss of consciousness.  However, skull films were reported 
normal. 

When seen in the VA neurology clinic in December 1980, the 
veteran denied further amnesia spells.  He reported three 
spells, loss of consciousness and woke up feeling as though 
he had been beaten up but could not recall his assailants.  
He was continued on Dilantin.

In May 1982, the veteran was seen in the VA neurology clinic, 
said he had his last blackout in November 1980 and 
voluntarily stopped taking his medication in September 1981.  
He denied further blackouts.  

In May 1990, when seen by a VA neurologist, the veteran said 
he stopped drinking alcohol and taking Dilantin in 1983, had 
no further seizures until January 1990 and, since then, 
several seizures were observed by his girlfriend.  A May 1990 
VA CT report revealed an essentially normal CT scan of the 
brain.  In a May 1990 statement, a VA physician said the 
veteran had a seizure disorder known as epilepsy, for which 
he took medication, and had not had a generalized seizure in 
over three months.  The doctor further stated that the 
veteran would be followed by the VA neurology clinic that 
would monitor his medication and his illness would not 
interfere with his ability to work.

A July 1990 VA neurology clinic record reflects the veteran's 
past medical history of head trauma in 1978 in service.  The 
assessment was seizure disorder and he was continued on 
Dilantin.

According to a May 1991 VA neurology clinic record, the 
veteran was seen for increased seizure activity and reported 
increased psychosocial stressors, including unemployment, 
marital problems and children.  The record further notes that 
an EEG in May 1990 was reportedly normal, as was a CT scan.  
The assessment was possible focal seizures of unknown 
etiology though the examiner suspected psychological 
symptoms.  A late May 1991 VA neurology clinic record reveals 
that the veteran adamantly refused to consider the 
neurologist's recommendation to consult a psychologist or 
psychiatrist regarding his symptomatology.

In a September 1992 statement regarding the veteran's left 
arm pain, Irene R. Willingham, M.D., said his prior medical 
history was significant for an idiopathic seizure disorder 
that first began in 1978 in service.  The details of his 
evaluation for a seizure disorder were unavailable to her 
but, according to the veteran, he was followed by VA and had 
undergone a CT scan of the head and an EEG, among other 
evaluations.

According to an October 1992 private hospital rehabilitation 
medicine program record, the veteran received a head injury 
in service and had an underlying seizure disorder since.  He 
took Dilantin until a year ago and had no daytime seizures 
since then.

In January 1993, the veteran was referred to a private 
hospital neurology clinic regarding a possible seizure 
disorder.  According to the medical record, the veteran was 
talkative and verbal but the examiner said there might be 
some inconsistencies in his verbal history as compared to 
information from the hospital chart.  The veteran denied ever 
having a seizure until 1978 when he said he fell backwards 
off a ladder in service and landed with the back of his head 
striking a protruding bolt.  He said the bolt penetrated his 
skull in the occipital area and resulted in a seizure 
disorder that persisted to the present.  However, the 
neurologist noted that a November 1980 radiology report 
indicated skull films were reportedly normal.  That radiology 
report did not mention a skull deficit with history of injury 
that the veteran described from 1978.  The veteran gave a 
history of generalized tonic/clonic seizures that occurred 
without aura.  He said many of these were nocturnal, that he 
was previously treated with Dilantin and that the medication 
was discontinued because the seizures were believed to be 
alcohol-related.  The veteran denied using any alcohol for 
more than five years and described having nightly seizures.  
Along with falling in service in 1978 and his report of an 
assault and head injury in 1980, when skull films were 
performed, he had an additional risk factor of having been a 
professional boxer but said he was never knocked unconscious.  
The veteran gave a history of alcohol abuse and said he was 
abstinent from alcohol consumption for the past five years.  
The examiner commented that, based on the veteran's report, 
he appeared to have ongoing seizures, but there were some 
inconsistencies in the reported history and further 
diagnostic testing was recommended.  

A January 1993 private EEG study, of awake, drowsy and asleep 
activity was reported normal.

A June 1993 private neurology clinic record gave a history of 
nocturnal seizures that had improved with change of 
medication.  The examiner commented that due to the continued 
uncertainty of the exact etiology of the veteran's spells, a 
video EEG was recommended.  The twenty four-hour study was 
conducted that month, there were no complications and the 
record does not indicate if activity was observed.  

In March 1993 and August 1994, the RO requested that the 
veteran indicate what type of personal hearing he wished to 
have, but the veteran did not respond to the first request 
and the second letter was returned as undeliverable.  
Although a December 1993 VA examination request was canceled 
as the claims file was unavailable for review, the RO's 
subsequent and repeated attempts to contact the veteran were 
unsuccessful.  Letters were returned as undeliverable and the 
RO was unable to find his current address so that a new VA 
examination could be scheduled.  In April and October 1994, 
the veteran's representative advised the RO that it no longer 
had a file on the veteran.  In June 1999, the Board noted 
that the RO and the veteran's representative were unable to 
contact the veteran and that any further attempts to develop 
the record, including scheduling of VA examination would be 
futile.  In September 1999, the veteran's representative 
could only provide the RO with the address from which the 
mail was previously returned as undeliverable.

Analysis

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of epilepsy in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

The veteran has contended that service connection should be 
granted for a seizure disorder.  Although the evidence shows 
that the veteran currently has been treated for a possible 
seizure disorder, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof and, indeed, private and VA 
physicians have repeatedly commented on the uncertain 
etiology of his possible seizure disorder.  While the veteran 
has indicated that he sustained a head trauma in service, 
service medical records are completely negative for evidence 
of a head injury and, when examined in July 1978, his head 
was described as atraumatic.  Moreover, although the veteran 
evidently experienced a convulsion in service, an EEG study 
conducted in July 1978, just prior to his separation from 
service, was normal.  The first post service evidence of 
record of a seizure disorder is from June 1980 nearly than 
two years after the veteran's separation from service.  In 
May 1991, a VA neurologist noted that the veteran adamantly 
refused a suggestion to see a psychologist or psychiatrist 
about his seizure symptoms.  Additionally, a January 1993 
private neurology clinic report indicates that the veteran 
provided inconsistent information regarding the origin of his 
seizures.  Although the veteran gave a history of head injury 
in service in 1978, skull films taken in November 1980 (when 
he was seen for an assault and head injury) were normal and 
negative for mention of a prior head injury and the veteran 
said Dilantin was discontinued because his seizures were 
believed to be alcohol-related.  Furthermore, the private 
neurologist said that along with a service injury and a 
report of assault and head injury in 1980, the veteran had 
another risk factor for seizures, a history of being a 
professional boxer, but he said he was never knocked 
unconscious.  

Although the veteran would argue that some VA and private 
medical records say that his seizure disorder originated in 
service, the medical evidence simply does not support the 
veteran's contentions.  See Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993). (A medical opinion based upon an incomplete 
and inaccurate history is of no probative value.).  See also 
LeShore v. Brown, 8 Vet. App. 406 (1995). (Evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.)  In short, no medical 
opinion or other medical evidence relating the veteran's 
seizure disorder to service or any incident of service has 
been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran has a seizure 
disorder related to service or any incident thereof.  Thus, 
this claim may not be considered well grounded.  38 U.S.C.A. 
§§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.  Since the claim 
is not well grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for a seizure disorder on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for a seizure disorder is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

